DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 11,037,727 in view of Ishida et al. (US Pat. App. Pub. No. 2016/0329151).
With respect to claim 1, claims 11-17 of the ‘727 patent recite a multilayer electronic component comprising: a body including dielectric layers and internal electrodes alternately disposed in a first direction (see claim 1, col. 13, lines 2-3); and external electrodes disposed on the body (see claim 1, col. 13, line 4), wherein at least one internal electrode of the internal electrodes includes a plurality of disconnected portions penetrating through a respective internal electrode (see claim 1, col. 13, lines 5-7), a disconnected portion of the plurality of the disconnected portions includes at least one of a pore or a dielectric substance disposed to connect adjacent dielectric layers to each other (see claim 1, col. 13, lines 8-11), at least one of the plurality of disconnected portions includes both the pore and the dielectric substance and has a length greater than a thickness of the at least one internal electrode on a cross section of the body taken in the first direction (see claim 1, col. 13, lines 14-18).
Claims 11-17 of the ‘727 patent fail to recite that the internal electrodes and the dielectric substance include at least one of silicon (Si), magnesium (Mg), or aluminum (Al).
Ishida, on the other hand, teaches that the internal electrodes and the dielectric substance include at least one of silicon (Si), magnesium (Mg), or aluminum (Al).  See paragraphs [0038] and 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 11-17 of the ‘727 patent, as taught by Ishida, in order to provide improved bending strength in the internal electrode, improved bonding strength between the internal electrodes and the dielectric layers, and suppression in the generation of cracks.
With respect to claim 2, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that the body has first and second surfaces disposed to oppose each other in the first direction, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other in a third direction, and the cross section of the body taken in the first direction refers to a cross section in the second and first directions or a cross section in third and first directions.  See claim 12 of the ‘727 patent.
With respect to claim 3, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that a dielectric filling ratio, defined as a ratio of an overall length of the dielectric substance to an overall length of the disconnected portion on a cross section of the body taken in the first direction, is more than 20% to less than 80%.  See claim 11 of the ‘727 patent, col. 13, lines 19-23.
With respect to claim 4, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that an internal electrode connectivity, defined as a ratio of a length of the at least one internal electrode excluding the disconnected portion to a length of the at least one internal electrode on a cross section of the body taken in the first direction, is 70% or more.  See claim 13 of the ‘727 patent.
With respect to claim 5, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that each of the dielectric layers has a thickness of 0.41 µm or less.  See claim 14 of the ‘727 patent.
With respect to claim 6, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that each of the internal electrodes has a thickness of 0.41 µm or less.  See claim 15 of the ‘727 patent.
With respect to claim 7, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that at least one of the plurality of disconnected portions is composed of the dielectric substance.  See claim 16 of the ‘727 patent.
With respect to claim 8, claims 11-17 of the ‘727 patent, as modified by Ishida, recite that the body has first and second surfaces disposed to oppose each other in the first direction, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other in a third direction, and L is 0.4 mm or less and W is 0.2 mm or less, where a distance between the third and fourth surfaces of the body is denoted as "L" and a distance between the fifth and sixth surface is denoted as "W."  See claim 17 of the ‘727 patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US Pat. App. Pub. No. 2016/0329151).
With respect to claim 1, Ishida discloses a multilayer electronic component comprising: a body including dielectric layers and internal electrodes alternately disposed in a first direction (See FIG. 1, elements 1, 2, and 3 and paragraph [0036]); and external electrodes disposed on the body (see FIG. 1, elements 4 and paragraph [0036]), wherein at least one internal electrode of the internal electrodes includes a plurality of disconnected portions penetrating through a respective internal electrode (see FIG. 4 and paragraph [0060]), a disconnected portion of the plurality of the disconnected portions includes at least one of a pore or a dielectric substance disposed to connect adjacent dielectric layers to each other (see FIG. 4, elements 34 and 35, and paragraph [0060]), the dielectric substance includes a same material as the dielectric layers (see paragraph [0060]), and at least one of the plurality of disconnected portions includes both the pore and the dielectric substance and has a length greater than a thickness of the at least one internal electrode on a cross section of the body taken in the first direction (see FIG. 4, noting that at least one disconnected portions is substantially larger than the thickness of the internal electrodes – in particular, see the disconnected portions which are noted as having voids 35 therein), and the internal electrodes and the dielectric substance include at least one of silicon (Si), magnesium (Mg), or aluminum (Al) (see paragraphs [0038] and [0044], noting that the ceramic material added to the internal electrode paste has the same composition as the ceramic used to form the dielectric, including Mg and Si).
With respect to claim 2, Ishida discloses that the body has first and second surfaces disposed to oppose each other in the first direction, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other in a third direction, and the cross section of the body taken in the first direction refers to a cross section in the second and first directions 
With respect to claim 4, Ishida discloses that an internal electrode connectivity, defined as a ratio of a length of the at least one internal electrode excluding the disconnected portion to a length of the at least one internal electrode on a cross section of the body taken in the first direction, is 70% or more.  See paragraph [0069], noting that the discontinuity portion of the electrode is between 5 and 15%.
With respect to claim 5, Ishida discloses that each of the dielectric layers has a thickness of 0.41 µm or less.  See paragraphs [0007] and [0012], citing a thickness of .5 µm or less, noting that Ishida is directed toward thinning the internal electrode layers with increased reliability, while maintaining the thinness of the dielectric layers established in the prior art.
With respect to claim 6, Ishida discloses that each of the internal electrodes has a thickness of 0.41 µm or less.  See paragraph [0075], citing a thickness of .5 µm or less.
With respect to claim 7, Ishida discloses that at least one of the plurality of disconnected portions is composed of the dielectric substance.  See paragraph [0063], wherein dielectric particles 37 are disposed within the discontinuity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pat. App. Pub. No. 2016/0329151) in view of Kim et al. (US Pat. App. Pub. No. 2013/0094118).
With respect to claim 8, Ishida fails to explicitly teach that the body has first and second surfaces disposed to oppose each other in the first direction, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other in a third direction, and L is 0.4mm or less and W is 0.2mm or less, where a distance between the third and fourth surfaces of the body is denoted as "L" and a distance between the fifth and sixth surface is denoted as "W."
Kim, on the other hand, teaches that the body has first and second surfaces disposed to oppose each other in the first direction, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other in a third direction, and L is 0.4mm or less and W is 0.2mm or less, where a distance between the third and fourth surfaces of the body is denoted as "L" and a distance between the fifth and sixth surface is denoted as "W." See paragraph [0020].  Such an arrangement results in a miniaturized capacitor.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ishida, as taught by Kim, in order to miniaturize a capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848